DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-3, and 5-9 are currently pending.
Claims 1, and 5 are amended.
Claim 4 is canceled.
Response to Arguments
Applicant’s arguments, see page 7, filed 03/04/2022, with respect to the specification objections have been fully considered and are persuasive.  The abstract and title objections have been withdrawn per applicant’s amendments to the title and abstract.
Applicant’s arguments, see page 8, filed 03/04/2022, with respect to the 102 rejection have been fully considered and are persuasive.  The 102 rejection has been withdrawn per applicant’s amendments to the claims.
Allowable Subject Matter
Claims 1-3 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Herb et al US5747705 (hereinafter “Herb”) discloses a micromechnical sensor having a polysilicon beam that is an integral part of the diaphragm resulting in a frequency of the beam that is a direct result of the pressure applied to the external surface of the diaphragm. Fabrication of this resonant microbeam sensor has no backside wafer processing, and involves a process and layout independent of wafer thickness for high yield and robustness. Both the diaphragm and 
However, Herb fails to disclose a pressure sensing unit that detects a static pressure based on a change value of a resonance frequency and that comprises: a pressure-receiving fluid that is interposed in a gap between the housing-fixed portion and the substrate and envelops the substrate; and a first resonator that is disposed in the substrate-separated portion and that detects the change value of the resonance frequency based on a strain in the substrate caused by the static pressure applied by the pressure-receiving fluid; the first resonator is made of a semiconductor material that comprises an impurity, a concentration of the impurity is 1x1020 (cm3) or higher, and an atomic radius of the impurity is smaller than an atomic radius of the semiconductor material. This configuration allows for a resonant pressure sensor that provides an increase in linearity, regardless of the magnitude applied by the fluid, which increases measurement accuracy.
Guckel et al US5188983 (hereinafter “Guckel”) discloses a micromechnical sensor having a polysilicon beam that is an integral part of the diaphragm resulting in a frequency of the beam that is a direct result of the pressure applied to the external surface of the diaphragm. Fabrication of this resonant microbeam sensor has no backside wafer processing, and involves a process and layout independent of wafer thickness for high yield and robustness. Both the diaphragm and resonant beam are formed from polysilicon. The sensor may have more than one resonant beam. The sensor beam or beams may be driven and sensed by electrical or optical 
However, Guckel fails to disclose a pressure sensing unit that detects a static pressure based on a change value of a resonance frequency and that comprises: a pressure-receiving fluid that is interposed in a gap between the housing-fixed portion and the substrate and envelops the substrate; and a first resonator that is disposed in the substrate-separated portion and that detects the change value of the resonance frequency based on a strain in the substrate caused by the static pressure applied by the pressure-receiving fluid; the first resonator is made of a semiconductor material that comprises an impurity, a concentration of the impurity is 1x1020 (cm3) or higher, and an atomic radius of the impurity is smaller than an atomic radius of the semiconductor material. This configuration allows for a resonant pressure sensor that provides an increase in linearity, regardless of the magnitude applied by the fluid, which increases measurement accuracy.
Prior arts such as Herb and Guckel made available do not teach, or fairly suggest, a pressure sensing unit that detects a static pressure based on a change value of a resonance frequency and that comprises: a pressure-receiving fluid that is interposed in a gap between the housing-fixed portion and the substrate and envelops the substrate; and a first resonator that is disposed in the substrate-separated portion and that detects the change value of the resonance frequency based on a strain in the substrate caused by the static pressure applied by the pressure-receiving fluid; the first resonator is made of a semiconductor material that comprises an impurity, a concentration of the impurity is 1x1020 (cm3) or higher, and an atomic radius of the impurity is smaller than an atomic radius of the semiconductor material. This configuration 
Hence the best prior art of record fails to teach the invention as set forth in claims 1-3 and 5-9 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855